Franklin App. No. 96APA01-118. This cause is pending before the court as a discretionary appeal and cross-appeal and a claimed appeal of right. It appeal’s from the records of this court that appellee/cross-appellant has not filed a memorandum opposing jurisdietion/memorandum in support of cross-appeal, due November 29, 1996, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-appeal of the state of Ohio be, and hereby is, dismissed sun sponte, effective December 4,1996.
The appeal of Jose R. Esqueda remains pending.